Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 33 and 35-57 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method and apparatus for determining placement of a hook structure on a tooth which as claimed is an abstract idea, such that it can be carried out in the head of the user or only using pencil and paper and the claimed system is a general purpose computer which does not add significantly more. This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements. The claimed general computer elements to not add a meaningful limitation to the abstract idea (in the system claims) because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons outlined in detail below.
	In accordance with the “2019 Revised Patent Subject Matter Eligibility Guidances” issued January 7, 2019 the pending claims are analyzed as follows:
	Step 1: In regard to claims 33 and 35-57 are directed to “A method” that is apparently intended to use a generic computer (claimed virtual model and displaying implies using a computer) to identifying a region of interest on a patient’s tooth for a hook structure and “A system” that comprises a general purpose computer (processor and memory). The method is within the 35 U.S.C. 101 statutory category of a process and the system is within the 35 U.S.C. 101 statutory category of a machine, but they fall into the judicial exception (MPEP 2106.04).
	Step 2A: In regard to the claims 33 and 35-57, the claimed invention is directed towards an abstract idea (MPEP 2106.04(a)) without reciting additional elements that amount to significantly more than the judicial exception (MPEP 2106.05). The claimed invention is directed to a mental process, concepts that are capable of being performed in the human mind including observations, evaluations and judgments. The steps of “providing a treatment plan”, “providing a virtual model”, “identifying a hook structure”, “identifying a region of interest”, “identifying manufacturing constrains and clinical constraints” “dividing the target stages” and “displaying one or more virtual representations of the hook structure” are all data gathering and planning steps in which the user can mentally visual, such as if they know a location of the hook will not work, the can reevaluate the treatment, add more steps and visualized a different location for the hook to meet the constraints.
	It is further noted that dentists have long practices their trade/art of determining teeth movements based on the locations of attachments to the teeth well before the advent of computers and are most certainly capable of envisioning and mentally determining the location of attachment, i.e. hooks that will result in a desired treatment outcome.  
	Step 2B: In regard to the claims 33 and 35-57, the claimed steps are all directed towards steps that can be carried out mentally and represent nothing more than concepts related to mentally visualizing arrangements and calculations which fall within the judicial exception. Implicit in the claimed inventions is the intended use of a computer or data processing device (for the method) and a general purpose computer (for the system), however, there is no disclosure in the written description that the method or system improves the manner in which the processing unit operates. The mere recitation in the claims of a generic conventional processing unit that is used in a conventional manner to perform conventional computer functions that are well understood and routine does not amount to “significant more” than the judicial exception. The claims do not go beyond “determining” and “identifying” based on mathematical algorithms with a standard generic computer.  
	The claims do not require that the method be implemented by a particular machine and they do not require that the method transform a particular article. The system, which is to carry out the method, does not require a particular machine to carry out the method or result in a transformation of a particular article.  The claims set forth a process of analyzing information and a system for analyzing the information of a specific content and are not directed to any particularly asserted inventive technology for performing those functions. Nothing in the claims or specification requires anything more than a conventional prior art computer for analyzing information. The claimed system and method fall within the judicial exception to patent eligible subject matter of an abstract idea without significantly more.
Response to Arguments
Applicant's arguments filed October 18, 2022 have been fully considered but they are not persuasive. The applicant argues that the claimed invention is not an abstract idea, since the claims are directed towards a method including using one or more computing devices and a system including processors and memory. The applicant argues that the claimed method cannot be performed in the human mind, but does not provide arguments directed towards why it cannot be performed in the human mind. The applicant argues that the claims do not recite any of the enumerated method of organizing human activity including mathematical concepts, certain method of organizing human activity or a mental process. However, as discussed in the rejection in the previous office action and above, the claimed method is directed towards an abstract idea (MPEP 2106.04(a)) without reciting additional elements that amount to significantly more than the judicial exception (MPEP 2106.05). 
As detailed in the 101 rejection above and in the previous office action, claims 33 and 35-55 are directed towards a method that is a statutory category of a process, but falls into a judicial exception.  Such that the claimed method is directed towards an abstract idea without reciting additional elements that amount to significantly more than the judicial exception. Such that the steps of the method including providing a treatment plan, providing a virtual model of the patient’s teeth, identifying a hook structure, identifying a region of interest, identifying manufacturing constraints and clinical constraints and determining that there are no hook locations to accommodate the hook based on the manufacturing and clinical constraints and then further dividing the target stage into new stages and identifying the region of interest for a hook location that can accommodate the manufacturing and clinical constraints and then displaying the results is a method that can be carried out mentally and/or with paper and pencil. Such these steps are data gathering. As noted in the rejection, orthodontist have long practiced their art/trade mentally of providing treatment plans by determining what attachments will work in different locations in order to achieve the target tooth movement and are capable of mentally determining if a hook location can accommodate the manufacturing and clinical constraints for the target stage. 
The applicant makes the same arguments towards claim 56, such that the claimed invention cannot be an abstract idea, because the claims are directed towards a system including a processor and memory configured to execute a computer implemented method. However, as detailed above, the claims are directed towards a statutory category of a machine, but falls within the judicial exception directed towards an abstract idea (MPEP 2106.04(a)) without reciting additional elements that amount to significantly more than the judicial exception (MPEP 2106.05). There is no disclosure that the processing unit is anything more than a generic component, nor is there any disclosure that the method improves the manner in which the processing unit operates, and the computer functions are well understood and routines and do not amount to significantly more than the judicial exception. As discussed above in detail with respect to the method, all the steps being carried out the by processor as claimed are capable of being performed as a mental process.   
The applicant has not provided any arguments as to why the claimed method and apparatus are not an abstract idea (MPEP 2106.04(a)) without reciting additional elements that amount to significantly more than the judicial exception (MPEP 2106.05). The applicant argues that since the method requires a computer and the system requires a processor and memory, the claims are not an abstract idea. However, as discussed above in detail, the claims do not recite additional elements that amount to significantly more than the judicial exception and therefore, the rejection is maintained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/           Primary Examiner, Art Unit 3772   
10/26/2022